                                  CERTIFICATE OF SERVICE
Case number: 1305929

The following entities were served by 1st Class Mail.

CHARLES J OBRIEN 2964 OLD GREENBRIER PIKE GREENBRIER, TN 37073

ATTY: DANIEL L WISCHHOF P O BOX 681416 FRANKLIN, TN 37068

U S DEPARTMENT OF HUD % DEVAL LLC 1255 CORPORATE DRIVE # 300 IRVING, TX 75038

RUBIN LUBLIN TN PLLC 119 S MAIN ST STE 500 MEMPHIS, TN 38103

JOHNNY BS TIRES AND SVC 126 DOUGLAS ST MADISON, TN 37115

CRYSTAL OBRIEN 2964 OLD GREENBRIER PK GREENBRIER, TN 37073

BANK OF AMERICA NA 4161 PIEDMONT PKWY GREENSBORO, NC 27410

EVANGELLINE YI 4228 CENTER ST HOUSTON, TX 77007

PAUL W MOSER 5505 EDMONDSON PIKE STE 11 NASHVILLE, TN 37211

CHRISTINE CALLAGHAN BRENDAN CALLAGHAN ATTY ROBERT J HILL P O BOX 150391 NASHVILLE, TN 37214

US DEPT OF HOUSING AND URBAN DEV NOVAD MANAGEMENT CONSULTING LLC 2401 NW 23RD STREET SUITE 1A1 OKLAHOMA
CITY, OK 73107
PRIME RATE PREMIUM FINANCE P O BOX 100507 FLORENCE, SC 29201

CITIFINANCIAL P O BOX 183036 COLUMBUS, OH 43218

OLDHAM CHEMICALS COMPANY INC P O BOX 18358 MEMPHIS, TN 38181

AMERICREDIT FINANCIAL SERVICES P O BOX 183853 ARLINGTON, TX 76096

BRANCH BANKING AND TRUST CO P O BOX 1847 WILSON, NC 27894

YELLOWBOOK P O BOX 3162 CEDAR RAPIDS, IA 52406

BANK OF AMERICA HOME LOANS P O BOX 650070 DALLAS, TX 75265-0070

DANIEL L WISCHHOF P O BOX 681416 FRANKLIN, TN 37068

UNITED STATES TREASURY P O BOX 7317 PHILADELPHIA, PA 19101-7317

INTERNAL REVENUE SERVICE P O BOX 7346 PHILADELPHIA, PA 19101-7346

CHRISTINE AND BRENDAN CALLAGHAN THE HILL FIRM PLLC 2906 BERRY HILL DR NASHVILLE, TN 37204




I declare under the penalty of perjury that I have served theChapter 13 Trustee's Final Report on the above listed
entities, and prepared the Certificate of Service and that it is true and correct to the best of my information and belief.
          Case 3:13-bk-05929         Doc 86     Filed 05/30/19 Entered 05/30/19 08:26:20               Desc Main
                                                Document Page 1 of 2
                                                  Signature:   /s/ Henry E Hildebrand, III
Date: May 30, 2019                                             Chapter 13 Trustee




         Case 3:13-bk-05929   Doc 86   Filed 05/30/19 Entered 05/30/19 08:26:20          Desc Main
                                       Document Page 2 of 2
